Citation Nr: 0842995	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  04-31 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for a bilateral ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1983 to May 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  Specifically, a March 2004 rating decision that 
denied the veteran's claim of service connection for a 
bilateral knee disorder, a February 2005 rating decision that 
denied the veteran's claim of service connection for a 
bilateral ankle disorder, and a June 2006 rating decision 
denying to grant the veteran a disability rating in excess of 
10 percent for bilateral hearing loss.  


FINDINGS OF FACT

1.  Bilateral hearing loss is characterized by a pure tone 
threshold average of 27.5 decibels in the right ear and 73.75 
decibels in the left ear with a speech recognition score of 
96 percent in the right ear and 0 percent in the left ear.  

2.  A bilateral knee disorder is not etiologically related to 
service or to a service-connected disease or injury.  

3.  A bilateral ankle disorder is not etiologically related 
to service or to a service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2008).  


2.  The criteria for service connection for a bilateral knee 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).  

3.  The criteria for service connection for a bilateral ankle 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, with respect to the veteran's claims for service 
connection, the duty to notify was satisfied by way of 
letters sent to the veteran in June 2002, October 2003 and 
November 2003 that fully addressed all notice elements and 
were sent prior to the initial RO decisions in this case.  
The letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  These letters did not provide the 
veteran with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned).  
However, since the claim is being denied, any question as to 
the appropriate disability rating or effective date is moot, 
and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
veteran in March 2006, prior to the initial RO decision that 
is the subject of this appeal.  This letter informed him of 
what evidence was required to substantiate the claim, and of 
his and VA's respective duties for obtaining evidence.  It 
also informed him of the need to demonstrate an increase in 
severity of his hearing loss disorder, the need to 
demonstrate an impact on himself personally or on his 
employment and it informed him of how VA determines 
disability ratings and effective dates.  

The Board acknowledges that this letter did not meet all of 
the requirements of Vazquez-Flores - specifically, it did not 
provide the veteran with the criteria for which bilateral 
hearing loss is rated under 38 C.F.R. § 4.85.  Therefore, it 
was not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.  

In the March 2007 statement of the case (SOC), the veteran 
was provided with the relevant criteria for rating hearing 
loss disabilities.  The Board recognizes that this notice was 
after the initial decision in this matter.  However, the 
claim was subsequently readjudicated in January 2008, no 
prejudice has been alleged, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examinations in January 2005 for his knees and ankles and in 
April 2006 for his bilateral hearing loss and VA has obtained 
these records as well as the records of the veteran's 
outpatient treatment with VA.  Significantly, neither the 
appellant nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Increased Rating for Bilateral Hearing Loss

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Under applicable laws and regulations, the rating assigned 
for hearing loss is determined by a mechanical application of 
the rating schedule, which is grounded on numeric 
designations assigned to audiometric examination results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of pure tone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from Level I, 
for essentially normal acuity, through Level XI, for profound 
deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth 
following 38 C.F.R. § 4.85, are used to calculate the rating 
to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000 and 4000 
Hz) is 55 decibels (dB) or more, Table VI or Table Via is to 
be used, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the pure tone threshold is 30 
dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI 
or Table VIA is to be used, whichever results in the higher 
numeral.  Thereafter, that numeral will be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b). 

Facts and Analysis

The veteran was granted service connection for left ear 
hearing loss in the June 1990 rating decision.  A 
noncompensable disability evaluation was assigned at this 
time.  In the December 2002 rating decision, the veteran's 
disability rating was increased to 10 percent, effective 
September 10, 2002.  The veteran's award was amended to 
bilateral hearing loss in the March 2005 rating decision, 
with a disability rating of 10 percent and an effective date 
of December 13, 2002 being assigned.  The veteran filed a 
claim for an increased disability evaluation with VA in March 
2006.  The veteran's claim was denied in the June 2006 rating 
decision, and the veteran appealed to the Board in April 
2007,  

Upon filing his claim for an increased disability rating, the 
veteran was afforded VA audiometric examination in April 
2006.  The examiner diagnosed the veteran with mild 
sensorineural hearing loss of the right ear and mild to 
severe sensorineural hearing loss of the left ear.  On the 
authorized audiological evaluation, pure tone thresholds, in 
dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
25
25
LEFT
70
70
75
75
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 0 percent in the left ear.  
Pure tone threshold averages were 27.5 dB for the right ear 
and 73.75 dB for the left ear.  

Applying the above test results to 38 C.F.R. § 4.85, Table 
VI, the veteran's right and left ear hearing losses are 
assigned a numeric designation of I and XI respectively.  
These test scores, when applied to Table VII, result in the 
veteran's bilateral hearing loss being rated as 10 percent 
disabling.  38 C.F.R. § 4.85.  The next-higher disability 
rating of 20 percent is not warranted under Table VII unless 
the veteran's right ear is assigned a numeric designation of 
III.  This would require a significant decrease in speech 
recognition ability or increase in pure tone threshold 
averages.  

According to the audiometric evaluation of April 2006, the 
veteran had thresholds of 55 dB or more at each of the four 
specified frequencies in his left ear.  Consequently, 38 
C.F.R. § 4.86(a) is for application, and the Board is to use 
Table VIA if it would result in a higher numeric designation.  
However, applying the veteran's pure tone threshold average 
to Table VIA results in a numeric designation of VI.  
Therefore, Table VI is more advantageous for the veteran than 
Table VIA, so Table VIA will not be considered further.  

Finally, the above evidence demonstrates that the veteran did 
not have thresholds of 30 dB or less at 1000 Hz and 70 dB or 
more at 2000 Hz, according to the audiometric examination of 
April 2006.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  Finally, the examiner did not indicate that the 
use of speech discrimination scores was inappropriate because 
of language difficulties.  38 C.F.R. § 4.85(c).  Therefore, a 
disability rating in excess of 10 percent is not warranted 
under these rating criteria.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms have not warranted a disability 
evaluation in excess of 10 percent at any time during the 
pendency of the veteran's claim.  As such, staged ratings are 
not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to a disability evaluation in excess of 10 percent for 
bilateral hearing loss must be denied.

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Bilateral Knee Disorder

The veteran contends that he is entitled to service 
connection for a bilateral knee disorder.  However, the 
evidence of record establishes that the veteran's current 
bilateral knee disorder is not related to his military 
service.  As such, service connection is not warranted.  

The veteran's service medical records are silent as to any 
treatment for or complaints of right knee pain during 
service.  With respect to the left knee, the records indicate 
that in March 1984, the veteran sought treatment after 
complaining of left knee pain for the past 2 weeks after 
moving equipment.  There are no records of follow up 
treatment for the veteran's left knee.  In fact, aside from 
this one record, there are no other records of right or left 
knee complaints throughout the veteran's military service.  
Upon separation in May 1986, the veteran indicated in his 
report of medical history that he had no bone, joint or other 
deformity, and that he did not then, nor had he ever, 
suffered from a trick or locked knee.  This evidence 
establishes that the veteran's in-service injury was acute 
and transitory, and not a chronic knee disorder.  

The evidence also reveals that the veteran did not seek 
treatment for a knee disorder until nearly 16 years after his 
separation from active duty.  There are no records of knee 
treatment or complaints from May 1986 through March 2002, 
when the veteran filed his claim with VA.  When considering 
whether or not to grant a claim for service connection, the 
Board may take into consideration the passage of a lengthy 
period of time in which the veteran did not complain of the 
disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence).  

The veteran was afforded VA examination of the knees in 
January 2005.  The examiner noted reviewing the veteran's 
claims file and medical history.  Upon examination, the 
examiner did not diagnose any particular knee disorder.  
Instead, a diagnosis of bilateral knee pain was assigned.  
The examiner concluded that this pain was more likely than 
not due to the veteran's excessive weight at the time of 
examination, rather than due to his military service.  

As previously noted, service connection requires a medical 
diagnosis of a current disability, evidence of in-service 
occurrence or aggravation of a disease or injury and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).  VA outpatient treatment notes have 
assigned a current diagnosis of osteoarthritis and 
degenerative joint disease of the knees.  However, there is 
no evidence of a disabling in-service disease or injury to 
the knees - only left knee pain that resolved upon treatment.  
Also, there is no evidence, aside from the veteran's own 
testimony, suggesting a nexus between the veteran's current 
knee pain and his military service.  

According to the veteran, his left knee disorder is related 
to military service, while his right knee disorder is 
secondary to his left knee.  As a lay person without the 
appropriate medical training, however, the veteran is not 
competent to provide a probative opinion on a medical matter, 
such as a determination of the origins of a specific 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board must rely on the credible medical evidence of 
record when determining whether a nexus exists.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for a bilateral knee disorder must be 
denied.



Bilateral Ankle Disorder

The veteran contends that he is entitled to service 
connection for a bilateral ankle disorder.  However, the 
evidence of record does not show that the veteran currently 
has a bilateral ankle disorder aside from pain.  Further, the 
evidence establishes that the veteran's current bilateral 
ankle pain is not related to his military service.  As such, 
service connection is not warranted.  

The veteran's service medical records establish that the 
veteran did not suffer from a chronic bilateral ankle 
disorder during service.  In September 1983, the veteran 
sought medical treatment for right ankle pain.  The examining 
physician noted no discoloration or swelling and found the 
veteran to have good range of motion.  The veteran was 
treated with an Ace wrap and Tylenol, and there are no 
records indicating that the veteran ever sought treatment 
again for his right ankle in service.  

With respect to the left ankle, the records indicate that in 
March 1985, the veteran injured his left ankle.  The service 
medical record notes that the veteran was running when he 
slipped in a hole and twisted his left ankle.  The examining 
physician noted the ankle to be swollen with slight 
discoloration.  The veteran's left ankle was treated with a 
heating pad for 24 hours accompanied by Tylenol.  There are 
no records of follow up treatment or any additional 
complaints of left ankle pain or disability during military 
service.  

Since there is no evidence, aside from a single incident for 
each ankle, the Board concludes that the veteran's in-service 
injuries were acute and transitory, resolving prior to the 
veteran's separation from active duty.  This conclusion is 
supported by the veteran's May 1986 separation examination.  
According to the veteran's report of medical history, he did 
not suffer from bone, joint or other deformity or foot 
trouble upon separation.  This establishes that the veteran's 
acute in-service injuries had resolved prior to his 
separation from service.  

The evidence also reveals that the veteran did not seek 
treatment for either ankle upon separation from service.  In 
fact, there are no complaints of ankle pain or disability 
after the veteran's separation from service in May 1986 until 
the veteran filed his claim with VA in October 2003.  This 
indicates that the veteran did not seek treatment for a 
bilateral ankle disorder until more than 17 years after his 
separation from active duty.  As previously noted, the Board 
may take into consideration the passage of a lengthy period 
of time in which the veteran did not complain of the disorder 
at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002).  

The veteran was afforded VA examination of the ankles in 
January 2005.  The examiner noted reviewing the veteran's 
claims file and medical history.  Upon examination, the 
examiner assigned a diagnosis of bilateral ankle pain, 
nonspecific.  X-rays taken of the veteran's ankles were 
interpreted as normal, aside from a very slight talar tilt to 
the left ankle.  The examiner concluded that the veteran's 
bilateral ankle pain was more likely than not due to the 
veteran's excessive weight at the time of examination, rather 
than due to his military service.  

The Board has also considered a VA outpatient treatment 
record from November 2003.  The staff physician opined that 
if there was in fact osteoarthritis or pain in the veteran's 
ankles, it may be related to the prior trauma the veteran 
described.  According to the veteran's August 2004 notice of 
disagreement, the veteran believed the November 2003 opinion 
to be evidence that his bilateral ankle condition is 
"directly related" to his military service.  However, the 
outpatient treatment provider indicated that it was unclear 
if the veteran even had an ankle disorder.  Also, to say that 
if a condition does exist it "may" be related to a prior 
injury is not a sufficiently conclusive opinion to establish 
entitlement to service connection.  As such, the Board finds 
that the November 2003 outpatient treatment note is not 
persuasive.  

Based on the above evidence, the Board concludes that the 
veteran did not suffer from a chronic ankle disorder during 
his military service.  Also, the credible medical evidence of 
record establishes that the veteran's complaints of ankle 
pain are due to factors unrelated to the veteran's medical 
service.  Finally, the Board notes that it is unclear whether 
the veteran even suffers from a current bilateral ankle 
disorder at all.  The January 2005 VA examination only 
assigned a diagnosis of bilateral ankle pain.  Pain alone is 
not a disability for VA compensation purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  VA outpatient 
treatment records through January 2005 also fail to diagnose 
a bilateral ankle disorder.  As such, the evidence fails to 
satisfy any of the previously discussed criteria for 
establishing entitlement to service connection.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for a bilateral ankle disorder must be 
denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss is denied.  

Entitlement to service connection for a bilateral knee 
disorder is denied.  

Entitlement to service connection for a bilateral ankle 
disorder is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


